    Case 16-01193               Doc 76    Filed 10/03/18 Entered 10/03/18 07:55:50                         Desc Adversary
                                               Trial Notice Page 1 of 1
                                       UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MASSACHUSETTS

In re      Stephen J. Gillis                                              Related Bankruptcy Case: 16−12273
                                                                          Chapter 7
                    Debtor                                                Judge Melvin S. Hoffman

           Jenzack Partners, LLC                                          Adversary Proceeding: 16−01193
                    Plaintiff
           vs.
           Stephen J. Gillis
                    Defendant




                                                     NOTICE OF TRIAL



PLEASE TAKE NOTICE that a TRIAL will be held on 12/12/18 at 09:30 AM before the Honorable Judge
Melvin S. Hoffman, Courtroom 2, J.W. McCormack Post Office & Court House, 5 Post Office Square, 12th Floor,
Boston, MA 02109−3945 to consider the following:

              Complaint(s)




NOTICE TO ALL PARTIES SERVED:

        1. Your rights may be affected. You should read this notice, the above referenced pleading and any related
           documents carefully and discuss them with your attorney, if you have one. If you do not have an attorney,
           you may wish to consult one.

        2. Any request for a continuance MUST be made by WRITTEN MOTION filed and served at least one (1)
           business day prior to the trial date. See MLBR 5071−1.


Date:10/3/18                                                                By the Court,

                                                                            Regina Brooks
                                                                            Deputy Clerk
                                                                            617−748−5337

Emergency Closings: To find out if the Court will be closed in case of stormy weather or other emergency, dial (617) 748−5314 or (866)
419−5695 (toll free) for a recorded message.
